Citation Nr: 0324158	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  89-42 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky



THE ISSUE

Entitlement to an increased rating for the service-connected 
tinnitus, currently evaluated as 10 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel




INTRODUCTION

The veteran served on active duty for training from July 1972 
to November 1972 and active duty from February 1975 to 
February 1979.  The veteran also served in the Army National 
Guard for various periods prior to July 1972 and subsequent 
to February 1979.    

This case originally came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1998 RO decision, which in 
part granted service connection and assigned a no percent 
rating for tinnitus.  

In April 1999, the Board remanded the case to the RO for 
additional development.  

In an August 2001 decision, the RO assigned a 10 percent 
rating for the service-connected tinnitus.  The veteran 
continued his appeal for a higher rating.  

In an April 2002 decision, the Board denied an increased 
rating for the service-connected tinnitus.  Also in the 
decision, the Board denied other claims on appeal, namely, 
service connection for right ear hearing loss and an 
increased rating for service-connected left ear hearing 
disability.  

The veteran appealed the April 2002 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In a May 2003 Order, the Court granted a Joint Motion for 
Partial Remand of the parties (the veteran and the VA 
Secretary), vacating the Board's April 2002 decision as to 
the tinnitus issue and remanding the case back to the Board 
on that matter, pursuant to 38 U.S.C. § 7252(a), for 
readjudication consistent with the Joint Motion.  The Court 
also dismissed the remaining issues, as the veteran did not 
contest the Board April 2002 decision as to those issues.  




REMAND

In the May 2003 Joint Motion for Partial Remand, the parties 
agreed that a remand was required because the Board's 
decision did not address 38 C.F.R. § 4.25(b), which states 
that disabilities arising from a single disease entity are to 
be rated separately.  

The parties found that this regulation was "potentially 
applicable" to the veteran's claim because his tinnitus had 
been reported as "bilateral."  In essence, the veteran is 
claiming separate tinnitus ratings for each ear under 
38 C.F.R. § 4.87, Diagnostic Code 6260.  

Since the promulgation of the Board's decision in April 2002, 
the VA General Counsel issued an opinion that addresses the 
question of whether Diagnostic Code 6260, as in effect prior 
to June 10, 1999, and as amended as of that date, authorizes 
a single 10 percent disability rating for tinnitus, 
regardless of whether tinnitus is perceived as unilateral, 
bilateral, or in the head, or whether separate disability 
ratings for tinnitus in each ear may be assigned under that 
or any other diagnostic code.  See VAOPGCPREC 2-2003 (May 23, 
2003).  

In view of the veteran's contentions and the recent opinion 
of the VA General Counsel, the Board finds that a remand is 
in order for further development of the evidence.  

On remand, the RO should obtain any additional pertinent 
records of treatment of the veteran's ears.  Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992); Bell v. Derwinski, 2 Vet. 
App. 611 (1992).  

Thereafter, the veteran should be afforded a VA examination, 
in order to ascertain the nature and extent of his tinnitus.  

In its readjudication of the veteran's claim, the RO should 
consider the May 2003 opinion of the VA General Counsel.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which was signed into law during the pendency of the 
veteran's appeal, essentially enhances VA's obligation to 
notify him about his claim (i.e., what information or 
evidence is required to grant his claim) and to assist him in 
obtaining evidence to support his claim of an increased 
rating for the service-connected tinnitus.  

Thus, on remand, the RO must ensure compliance with the 
notice and duty to assist provisions contained in the VCAA, 
to include sending any additional letters to the veteran and 
obtaining any additional medical or other evidence, as deemed 
appropriate.  See VCAA, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

In that regard, the RO must ensure that the veteran has been 
notified of what information or evidence was needed from him 
and what the VA has done and will do to assist him in 
substantiating his claim of an increased rating for the 
service-connected tinnitus.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The RO must also ensure that the 
veteran has been afforded the requisite time and opportunity 
to respond.  

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO must review the claims file and 
take appropriate steps to ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  This includes issuing any 
additional letters to the veteran and 
obtaining any additional medical or other 
evidence as deemed appropriate, in regard 
to the duty to notify him of what 
information or evidence was needed from 
him and what the VA has done and will do 
to assist him in substantiating his claim 
of an increased rating for the service-
connected tinnitus.  

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all health care 
providers (VA or non-VA) where he has 
received recent treatment pertaining to 
his ears.  After receiving this 
information and any necessary releases, 
the RO should contact the named medical 
providers and obtain copies of the related 
medical records.  

3.  Thereafter, the veteran should be 
afforded a VA ear examination to determine 
the current nature and extent of his 
service-connected tinnitus.  The claims 
folder should be made available to and 
reviewed by the examiner in conjunction 
with the examination.  In particular, the 
examiner should indicate whether the 
veteran's tinnitus is present in one or 
both ears and whether or not the condition 
is recurrent.  

4.  Thereafter, the RO should readjudicate 
the veteran's claim of an increased rating 
for the service-connected tinnitus, with 
consideration specifically being given to 
the VA General Counsel's Opinion, dated 
May 23, 2003,  VAOPGCPREC 2-2003.  If the 
decision remains adverse to the veteran, 
the RO should provide him and his 
representative with a Supplemental 
Statement of the Case and the opportunity 
to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


